Citation Nr: 0404861	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  02-18 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for residuals of 
perforated eardrums. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel 




INTRODUCTION 

The veteran served on active duty from February 1944 to May 
1946. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision that denied the 
benefits sought on appeal.  The veteran timely appealed this 
determination to the Board. 

For the reasons expressed below, this appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action, on his part, is required.


REMAND 

The veteran maintains that, while he was at aircraft gunnery 
school, his eardrums burst during a pressure-chamber exercise 
and he has had hearing problems ever since.  

Attempts to obtain the veteran's service medical records have 
been unsuccessful, and the Surgeon General's records do not 
document treatment of any ear condition.  However, the record 
does show that the veteran attended Gunnery School where he 
fired a 50 caliber aerial machine gun.  

Given the veteran's likely in-service noise exposure, the 
Board finds that examination and opinion as to the likely 
etiology of any current hearing loss disability, and 
residuals of perforated eardrums, if any, would be helpful in 
resolving the issues on appeal.  See 38 U.S.C.A. § 5103A.  

Prior to arranging for the veteran to undergo examination, 
the RO should obtain all outstanding pertinent medical 
evidence.  In his application for compensation and in support 
of his claim, the veteran provided a signed authorization to 
obtain records from a private physician who has treated him 
for ear problems.  These records have not been obtained. 

The RO also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duty to 
notify and assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) and the pertinent implementing 
regulation.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.

Accordingly, the matter is hereby REMANDED to the RO, via the 
AMC, for the following.  
1.  Using the signed authorization 
for release of information provided 
by the veteran, the RO should obtain 
the records of E. A. Murden, M. D., 
430 Jamestown Ave., Portsmouth, VA 
23704.  The RO should document all 
efforts to obtain these records, and 
advise the veteran and his 
representative if attempts to obtain 
the records are unsuccessful.

2.  The RO should send to the 
veteran and his representative a 
letter requesting that the veteran 
provide sufficient information, and 
if necessary, authorization to 
enable it to obtain any additional 
pertinent evidence not currently of 
record.  The RO should also invite 
the veteran to submit all pertinent 
evidence in his possession, and 
explain the type of evidence that is 
his ultimate responsibility to 
submit.  The RO's letter should 
clearly explain to the veteran that 
he has a full one-year period to 
respond (although the RO may decide 
the claim within the one year 
period).      

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the appellant 
and his attorney of the records that 
were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records 
and/or responses from each contacted 
entity are associated with the 
claims file, the RO should arrange 
for the veteran to undergo an 
appropriate VA examination by an 
otolaryngologist (ear, nose and 
throat specialist) to obtain 
information as to the current nature 
and likely etiology of any current 
bilateral hearing loss and residuals 
of perforated eardrums.  The entire 
claims file must be made available 
to the physician designated to 
examine the veteran, and the 
examination report should include 
discussion of the veteran's 
documented medical history and 
assertions.  The veteran should 
undergo audiometric testing, to 
include speech discrimination 
results. 

For each ear, the examiner should 
specifically indicate whether the 
veteran currently has hearing loss 
to an extent recognized as a 
disability for VA purposes (i.e. an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 
4000 Hertz of 40 decibels or 
greater; or an auditory threshold 
for at least three of the 
frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz of 26 decibels or 
greater; or speech recognition 
scores using the Maryland CNC Test 
of less than 94 percent.)

Based on the examination and review 
of the record, the examiner should 
offer an opinion, with respect to 
any current hearing loss disability 
and residuals of perforated 
eardrums, as to whether it is at 
least as likely as not (i.e., there 
is at least a 50 percent 
probability) that each such 
disability is the result of injury 
or disease in service, to 
specifically include likely noise 
exposure associated with veteran's 
attendance at gunnery school.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all 
conclusions reached, in a printed 
(typewritten) report.

6.  To help avoid future remand, the 
RO must ensure that all requested 
action has been accomplished (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a 
deficient manner, appropriate 
corrective action should be 
undertaken.  See Stegall v. West, 11 
Vet. App. 268 (1998).

7.  The RO must also review the 
claims file to ensure that any 
additional notification and 
development required by the VCAA has 
been accomplished.  

8.  After completing the requested 
notification and development, and 
any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for 
service connection for bilateral 
hearing loss in light of all 
pertinent evidence and legal 
authority.  

9.  If the benefit sought on appeal 
remains denied, the RO must furnish 
to the veteran and his 
representative an appropriate 
supplemental SOC (to include clear 
reasons and bases for its 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned 
to the Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



